UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-6073



UNITED STATES OF AMERICA

                                               Plaintiff - Appellee,

          versus


GARFIELD BANCROFT HOLLINGSWORTH,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Greensboro. Frank W. Bullock, Jr.,
Chief District Judge. (CR-90-195-2-G, CA-97-494-2)


Submitted:   March 25, 1999                 Decided:   March 31, 1999


Before WILKINS and MOTZ, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Garfield Bancroft Hollingsworth, Appellant Pro Se. Michael Francis
Joseph, Assistant United States Attorney, Greensboro, North Caro-
lina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Garfield Bancroft Hollingsworth seeks to appeal the district

court’s order denying his motion filed under 28 U.S.C.A. § 2255

(West 1994 & Supp. 1998).   We have reviewed the record and the dis-

trict court’s opinion accepting the recommendation of the magis-

trate judge and find no reversible error.      Accordingly, we deny

Hollingsworth’s motion for a certificate of appealability and

dismiss the appeal on the reasoning of the district court.      See

United States v. Hollingsworth, Nos. CR-90-195-2-G; CA-97-494-2

(M.D.N.C. Dec. 3, 1998).    We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                          DISMISSED




                                  2